         Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    ANTHONY DELLA MURA,

                                 Plaintiff,
                                                                       19 CV 8699 (LMS)
                 - against -
                                                                   DECISION AND ORDER
    RICHARD THOMAS, et al.,

                                 Defendants.

THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1

        Defendant City of Mount Vernon (“City”) and Defendant Mount Vernon Board of Water

Supply (“MVBWS”) (collectively referred to as “City Defendants”) bring the instant motion to

disqualify Benedict P. Kuehne and Michael Pizzi, Jr. from representing Defendant Lawrence

Porcari and Defendant Richard Thomas, respectively, in a civil action brought by Plaintiff

Anthony Della Mura (“Plaintiff”). Docket No. 51, 2 Mot. to Disqualify. For the following

reasons, City Defendants’ motion is GRANTED.

                                          BACKGROUND

I.      FACTUAL HISTORY

        The following facts are alleged in Plaintiff’s Complaint. Unless otherwise indicated, City

Defendants (the only Defendants to have answered the Complaint) deny or lack information

sufficient to form a belief as to the facts asserted therein.


1
 On March 12, 2020, the parties consented to the undersigned’s jurisdiction for all purposes
pursuant to 28 U.S.C § 636(c). Docket No. 67, Notice of Consent.
2
 City Defendants’ original motion to disqualify counsel, Docket No. 51, was flagged by the
Clerk of Court as a deficient docket entry. See Docket No. 51; Docket Entry dated 1/28/2020. It
was refiled as an amended motion to disqualify counsel, Docket No. 54, with an affidavit of John
Arena in support of the amended motion, Docket No. 55. The refiled version is identical to the
original other than that it lacks John Arena’s affidavit which was required to be filed separately.


                                                   1
         Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 2 of 15



       Plaintiff filed this action on September 19, 2019, against Defendants Lawrence Porcari,

Richard Thomas, Benjamin Marable, 3 the City of Mount Vernon, and the Mount Vernon Board

of Water Supply for violations of the Racketeer Influenced and Corrupt Organizations (“RICO”)

Act (18 U.S.C. § 1964), the Americans with Disabilities Act, and the First Amendment of the

United States Constitution. Docket No. 1, Complaint (“Compl.”). Plaintiff alleges that he was

employed by MVBWS as “Executive Director - Senior Bookkeeper.” 4 Compl. ¶ 16. In January

2018, Plaintiff’s left leg was surgically amputated below the knee. 5 Id. at ¶ 17. For a period of

months following that surgery, Plaintiff was unable to work. 6 Id. During that period, on March

12, 2018, Defendant Thomas, then-Mayor of Mount Vernon, was arrested for campaign finance

violations. 7 Id. at ¶ 19. Plaintiff alleges that Defendant Porcari, then-Corporation Counsel for

the City of Mount Vernon, undertook a scheme beginning on approximately March 23, 2018, to

steal funds from the MVBWS to pay for Defendant Thomas’s criminal defense. Id. at ¶¶ 20-21.

Boies Schiller Flexner LLP conducted Defendant Thomas’ initial legal representation, but that


3
  Defendant Marable has not answered the complaint and no attorney has appeared on his behalf.
The Court would entertain a request by Plaintiff to enter default against Defendant Marable, but
any such motion must be decided by the Honorable Nelson S. Román, to whom this matter was
previously assigned, because Defendant Marable has not consented to the jurisdiction of the
undersigned. If Defendant Marable appears in this case prior to an entry of default, or
subsequently pursuant to a properly executed waiver of the default, jurisdiction over this case
would return to Judge Román until the Court receives a signed consent to the undersigned’s
jurisdiction.
4
 City Defendants admit that Plaintiff was employed by MVBWS as a Senior Bookkeeper.
Docket No. 40, Answer, at ¶ 16; Counterclaims at ¶ 17.
5
  City Defendants deny knowledge of the truth or falsity of this allegation in its answer but allege
this fact in its counterclaim. Answer, at ¶ 17; Counterclaims at ¶ 41.
6
  City Defendants admit that Plaintiff was “unable to work for a period of time.” Answer, at ¶ 17
(internal quotation marks omitted).
7
 City Defendants admit that Defendant Thomas was arrested on March 12, 2018. Answer, at ¶
19.
                                                 2
         Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 3 of 15



firm was later replaced by Kuehne Davis Law. Kuehne and Pizzi represented Defendant Thomas

starting in October 2018. Mot. to Disqualify, at 4, Ex. A-B. As compensation for their

representation, Kuehne and Pizzi received $225,000.00 from the MVBWS bank account. Id.

Each check was signed by Defendant Marable. Id. at Ex. B.

       Plaintiff alleges that when he was given medical clearance to return to work in March

2018, Defendant Porcari told Plaintiff that Plaintiff would need to secure additional information

from his doctor before he could return to work. Id. at ¶ 18. Plaintiff alleges that if he had been

permitted to return to work at the time that he received his medical clearance, he would have

detected Defendant Porcari’s theft. 8 See id. at ¶ 23. Plaintiff also alleges that in addition to

Defendant Porcari’s preventing Plaintiff from returning to his employment as a Senior

Bookkeeper, Defendant Porcari eliminated “Executive Director” from his title in April 2018,

which resulted in a $7,000.00 per year reduction in pay, and, in May 2018, Defendant Porcari

removed Plaintiff as a signatory on the MVBWS bank account. 9 Id. at ¶¶ 24.

       Plaintiff alleges that he returned to his position as Senior Bookkeeper in June 2018. 10 Id.

at ¶ 28. Plaintiff alleges that prior to his return he had requested accommodations from MVBWS

for his having an amputated leg and had discussed his requests with MVBWS Superintendent


8
 City Defendants allege that Plaintiff “was the sole grantee of access to the MVBWS checking
accounts until sometime in early 2018.” Answer, Counterclaims at ¶ 19.
9
  City Defendants admit that “Plaintiff was removed as a signatory from MVBWS bank accounts
at some point.” Answer, at ¶ 25.
10
   Plaintiff alleges that he was medically cleared to return to work for a second time in May 2018
and thereafter was cleared by MVBWS Superintendent John Arena. Id. ¶ 26. City Defendants
admit only that MVBWS received a letter from Plaintiff’s doctor on or about May 31, 2018,
indicating he was medically cleared to return to work and that his workspace was adequate.
Answer, ¶ 26. Plaintiff alleges that he attempted to return to work on May 29, 2018, but was told
to leave the MVBWS offices that same day, allegedly on Defendant Porcari’s orders. Compl. at
¶ 27. City Defendants deny knowledge of the truth or falsity of this allegation. Answer, at ¶ 27.


                                                  3
         Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 4 of 15



John Arena. Id. at ¶ 29. Plaintiff alleges that he was not given these accommodations upon his

return. Id. at ¶ 30. Plaintiff alleges that instead of receiving his requested accommodations, he

was moved to a small office outside of the MVBWS offices, and that there were shelves beneath

his desk in the new office that prevented him from stretching his legs, which caused him great

pain. Id. Plaintiff further alleges that his requests to be moved back into the MVBWS office and

to have the shelves removed from under his desk were ignored by MVBWS Commissioner

Defendant Marable and his staff. Id. at ¶ 31. Moreover, Plaintiff alleges that his work computer

“could not access MVBWS’s books;” Defendant Marable told Plaintiff that the decision to

restrict his access “was coming from ‘upstairs.’” Id. at ¶ 32. Plaintiff understood this to mean

that Defendant Thomas and Defendant Porcari had ordered his access to be restricted. Id.

Plaintiff further alleges that “[w]ithin two weeks of returning to work, [Plaintiff] was hit with

false disciplinary charges proffered by Defendants Marable and Porcari.” Id. at ¶ 33. In

September 2018 Plaintiff had received a letter, a statement of “Official Charges,” and a statement

of “Disciplinary Charges” from Defendant Marable falsely accusing him of insubordination for

failure to train another employee. Id. at ¶¶ 36-37, 40. Plaintiff alleges that on October 1, 2018,

Mount Vernon police officers removed Plaintiff from his office; he was thereafter suspended. Id.

at ¶ 41-42. Plaintiff alleges that Defendant Porcari served as the hearing officer for Plaintiff’s

disciplinary charges, 11 and in May 2019, that Defendant Porcari sought to settle the disciplinary

matter with Plaintiff. Id. at ¶ 42-43. The matter was not resolved. Plaintiff alleges that on May

29, 2019, Defendant Porcari was arrested on charges “in connection with the scheme

‘constituting a systematic and ongoing course of conduct with intent to’ steal and defraud the


11
  City Defendants deny having knowledge of the truth or falsity of this allegation, Answer, at ¶
42, but allege in its counterclaims that “Plaintiff participated in an official hearing conducted by
Porcari with regard to the formal charges leveled against him.” Answer, Counterclaims at ¶ 52.


                                                  4
           Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 5 of 15



MVBWS.” 12 Id. at ¶ 44-45. City Defendants contend that Plaintiff remains on paid

suspension. 13 Answer, Counterclaims at ¶ 53.

         City Defendants assert that they have brought a civil action against Kuehne and Pizzi in

New York Supreme Court (Index No.70550/2019) “based on [Kuehne and Pizzi’s] willing

receipt of funds they knew to be stolen from MVBWS.” Docket No. 52, Reply, at 2. Another

law firm that represented Defendant Thomas in the state criminal matter, Boies Schiller Flexnor,

LLP, was also named in the suit. Id. at 3-4. City Defendants assert that they have already

received over $136,000.00 from Boies Schiller Flexnor, LLP, as a result of the pending state

court litigation. Id. at 3-4.



II.      PROCEDURAL HISTORY

         In a motion dated June 6, 2019, Kuehne and Pizzi sought admission pro hac vice to

appear on Defendant Porcari’s behalf in Porcari’s state court criminal action. Mot. Dismiss, Ex.

1 (“Zuckerman Decision”) at 1. The People of the State of New York submitted an Affirmation

in Opposition to Kuehne and Pizzi’s motion, which was dated June 14, 2019. Id. at 2. The



12
     City Defendants admit that Defendant Porcari was arrested on May 29, 2019. Answer, at ¶ 44.
13
   City Defendants have asserted factual allegations and counterclaims against Plaintiff for unjust
enrichment, breach of fiduciary duty, fraudulent misrepresentation, and conversion related to
Plaintiff’s own allegedly improper receipt of funds from MVBWS in 2016 and 2017, and a
crossclaim against the individual Defendants for indemnification. Answer, at 18-31. City
Defendants’ Answer, including its Crossclaim and Counterclaims, was filed on November 14,
2019. Plaintiff requested two adjournments of its deadline to answer City Defendants’
counterclaims, Docket Nos. 47, 49; its most recent deadline to answer or otherwise respond was
February 3, 2020. Docket No. 50, Order. Plaintiff has not answered the counterclaims and
related allegations. Individual Defendants Thomas, Porcari, and Marable have not answered the
crossclaim. On March 23, 2020, the undersigned ordered a stay of discovery pending the Court’s
decision on Defendants Thomas and Porcari’s forthcoming motion to dismiss. Minute Entry for
3/23/2020.


                                                 5
           Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 6 of 15



Honorable David S. Zuckerman denied Kuehne and Pizzi’s motion in a decision dated July 12,

2019. 14 Id. at 13. Judge Zuckerman’s decision is attached to City Defendants’ motion to

disqualify Kuehne and Pizzi in this federal action as Exhibit 1.

          On October 22, 2019, Michael Pizzi properly filed his motion to appear in the federal

action pro hac vice on behalf of Defendant Richard Thomas, and on October 23, 2019, Benedict

Kuehne properly filed his motion to appear pro hac vice on behalf of Defendant Lawrence

Porcari. Docket Nos. 25, 27. 15 On October 23, 2019, City Defendants filed a letter requesting a

pre-motion conference before Judge Román seeking permission to move to disqualify Kuehne

and Pizzi as counsel. Docket No. 28, Letter Mot. On October 24, 2019, Plaintiff filed a letter

with the Court acknowledging that Plaintiff viewed Kuehne and Pizzi as witnesses in this case.

Docket No. 29, Letter. On October 24, 2019, Judge Román granted Kuehne and Pizzi’s motion

for admission pro hac vice and set a briefing schedule for City Defendants’ motion to disqualify

Kuehne and Pizzi. Docket Nos. 30-31. The motion to disqualify counsel, opposition, and reply

were filed simultaneously on January 3, 2020, in accordance with Judge Román’s briefing

schedule. Docket Nos. 51-53. The undersigned considers this matter fully submitted.




14
  Judge Zuckerman ordered that the moving papers along with his decision “shall remain under
seal until such time, if any, that they are unsealed by Order of a court of competent jurisdiction.”
Id. at 13. City Defendants have not attached with this submission an order from a court of
competent jurisdiction unsealing Judge Zuckerman’s decision. For that reason, the Court will
direct City Defendants to submit documentation informing the Court whether Judge
Zuckerman’s decision has been unsealed. Otherwise, the Court will direct the Clerk of Court to
seal the docket entries that contain a copy of the Zuckerman Decision.
15
     The attorney’s prior filings of these motions were flagged as deficient by the Clerk of Court.
                                                   6
         Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 7 of 15



                                           DISCUSSION

I.     LEGAL STANDARD

       “The authority of federal courts to disqualify attorneys derives from their inherent power

to preserve the integrity of the adversary process.” Hempstead Video, Inc. v. Inc. Vill. Of Valley

Stream, 409 F.3d 127, 132 (2d Cir. 2005) (internal quotation marks omitted). “District courts

have broad discretion to disqualify attorneys, but it is a drastic measure that is viewed with

disfavor in this Circuit” due to the delay it involves and its potential for misuse as a litigation

tactic. Ritchie v. Gano, No. 07 Civ. 7269 (VM)(JCF), 2008 U.S. Dist. LEXIS 67770, at *2

(S.D.N.Y. Sept. 8, 2008) (internal quotation marks omitted); see, First NBC Bank v. Murex,

LLC, 259 F. Supp. 3d 38, 56 (S.D.N.Y. 2017). American Bar Association and New York

disciplinary rules provide guidance when deciding disqualification motions, but these rules are

not binding. See Hempstead, 409 F.3d at 132. “The disqualification of an attorney in order to

forestall violation of ethical principles is a matter committed to the sound discretion of the

district court.” Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 72-73 (2d Cir. 1990).

       When determining whether disqualification of counsel is appropriate, the Court must

“balance a client’s right to freely choose his [or her] counsel against the need to maintain the

highest standards of the profession.” Hempstead, 409 F.3d at 132 (internal quotation marks

omitted). The Court should not disturb a client’s choice of counsel unless the attorney’s

representation would so taint the prosecution or defense of a matter as to call into question the

integrity of the adversarial process. Cf. id.; Glueck v. Jonathan Logan, Inc., 653 F.2d 746, 748

(2d Cir. 1981) (“Recognizing the serious impact of attorney disqualification on the client’s right

to select counsel of his choice, we have indicated that such relief should ordinarily be granted

only when a violation of the [disciplinary rules] poses a significant risk of trial taint.”); Decker v.



                                                   7
            Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 8 of 15



Nagel Rice LLC, 716 F. Supp. 2d 228, 231 (S.D.N.Y. 2010). “However, any doubt [with respect

to whether disqualification should be ordered] is to be resolved in favor of disqualification.”

Nimkoff Rosenfeld & Schechter, LLP v. RKO Props., Ltd., No. 07 Civ. 7893 (DAB)(HBP),

2014 U.S. Dist. LEXIS 38655, at *16 (S.D.N.Y. Mar. 24, 2014) (quoting Hull v. Celanese Corp.,

513 F.2d 568, 571 (2d Cir. 1975)) (internal quotation marks omitted) (alteration in original).

Although the Court is directed to resolve any doubts in favor of disqualification, “the party

seeking disqualification bears a heavy burden of demonstrating that disqualification is

necessary.” Decker, 716 F. Supp. 2d at 231-32. Speculation or the mere appearance of

impropriety is not enough to warrant disqualification. Reyes v. Golden Krust Caribbean Bakery,

No. 15 Civ. 7127 (DF), 2016 U.S. Dist. LEXIS 121623, at *25 (S.D.N.Y. Sept. 1, 2016); Board

of Education v. Nyquist, 590 F.2d 1241, 1247 (2d Cir. 1979).



II.    APPLICATION

       City Defendants assert two grounds in support of the motion. First, they claim that

Kuehne and Pizzi’s representation of Defendant Porcari and Defendant Thomas violates the

attorney-witness rule set forth in Rule 3.7 of the New York Rules of Professional Conduct

(“NYRPC”). Mot. to Disqualify, at 2, 15-18. Second, they claim Kuehne and Pizzi’s

involvement in the alleged conspiracy and representation of Defendant Thomas in related

criminal proceedings presents a conflict of interest which violates Rule 1.7 of the NYRPC. Id. at

2, 19-22.

       Attorney-Witness Rule

       Under NYRPC Rule 3.7 (commonly referred to as the attorney-witness rule), “a lawyer

shall not act as an advocate before a tribunal in a matter in which the lawyer is likely to be a



                                                  8
         Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 9 of 15



witness on a significant issue of fact unless: (1) the testimony relates solely to an uncontested

issue; (2) the testimony relates solely to the nature and value of legal services rendered in the

matter; (3) disqualification of the lawyer would work substantial hardship on the client; (4) the

testimony will relate solely to a matter of formality, and there is no reason to believe that

substantial evidence will be offered in opposition to the testimony; or, (5) the testimony is

authorized by the tribunal.” NYRPC 3.7(a). Disqualification to forestall a violation of this rule

“may be required only when it is likely that the testimony to be given by the witness is

necessary.” John Wiley & Sons, Inc. v. Book Dog Books, LLC, (quoting S & S Hotel Ventures

Ltd. P’ship v. 777 S.H. Corp., 69 N.Y.2d 437, 445-46 (1987)). “Additionally, where only the

moving party intends to call the adversary’s attorney as a witness, the movant must demonstrate

both that the lawyer’s testimony is necessary and that there exists a substantial likelihood that the

testimony would be prejudicial to the witness-advocate’s client.” Id. (quoting Acker v. Wilger,

No. 12 Civ. 3620 (JMF), 2013 U.S. Dist. LEXIS 47606, at *4 (S.D.N.Y. Mar. 29, 2013) (internal

quotation marks omitted); see also, Reyes, 2016 U.S. Dist. LEXIS 121623 at *29 (“Where the

attorney’s adversary is the only party that intends to call the attorney as a witness, the adversary

‘bears the burden of demonstrating specifically how and as to what issues in the case the

prejudice may occur and that the likelihood of prejudice occurring is substantial.’”). To

determine whether a witness-advocate’s testimony would be necessary, the Court considers

“factors such as the significance of the matters, weight of the testimony, and availability of other

evidence.” Acker, 2013 U.S. Dist. LEXIS 4706 at *4 (quoting Finkel v. Frattarelli Bros., Inc.,

740 F. Supp. 2d 368, 373 (E.D.N.Y. 2010)). “[P]rejudice exists where the testimony would be

sufficiently adverse to the factual assertions or account of events offered on behalf of the client,




                                                  9
         Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 10 of 15



such that the bar or the client might have an interest in the lawyer’s independence in discrediting

that testimony.” Id.

         City Defendants contend that Kuehne and Pizzi will likely be called as witnesses 16 in this

case because they received a significant sum from MVBWS’s account, improperly directed by

Defendant Porcari, to compensate them for their representation of Defendant Thomas in the state

criminal action. See Mot. to Disqualify, at 2-3. This receipt, City Defendants contend, makes

Kuehne and Pizzi necessary witnesses to events central to the facts at issue in this case. See id.

at 16-17. Kuehne and Pizzi argue that their receipt of MVBWS funds is not a material allegation

in the complaint, and any testimony which Kuehne and Pizzi might give would be limited to

confirming receipt of MVBWS funds. Docket No. 53, Opposition (“Opp.”) at 7-10. Such

testimony, they contend, could be presented by administrative staff from counsels’ law firm. Id.

at 10.

         The Court agrees with Kuehne and Pizzi that their testimony is not necessary. Plaintiff’s

Civil RICO claim alleges that “[t]he actions taken against Plaintiff was a part and in furtherance

of the racketeering scheme to steal from and defraud MVBWS. The portion of the scheme that

victimized [P]laintiff and the entire scheme itself both formed a systematic pattern of

racketeering.” Compl. at ¶ 56. To the extent that Plaintiff’s RICO claim includes both the

conspiracy to prevent him from performing his duties as Senior Bookkeeper and the conspiracy

to steal funds from MVBWS, an inquiry into Kuehne and Pizzi’s potential role in the conspiracy

to defraud MVBWS would be material. But materiality is not necessity. Even if it was

uncovered during discovery that Kuehne and Pizzi were knowing participants in the conspiracy



16
  Plaintiff has not joined City Defendants’ motion to disqualify Kuehne and Pizzi, but Plaintiff
informed the Court by letter that, in light of City Defendants’ representations, it viewed Kuehne
and Pizzi as witnesses. Docket No. 29, Letter.
                                                 10
        Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 11 of 15



to misuse MVBWS funds, Plaintiff does not need to prove counsels’ involvement to succeed on

its RICO claim, as Kuehne and Pizzi are not defendants in this action. Neither would City

Defendants need to elicit testimony from either Kuehne or Pizzi to establish a defense. 17

Furthermore, Defendant Porcari has been convicted of crimes related to his role in theft of

MVBWS funds, which can stand on its own without testimony from Kuehne and Pizzi of

witnessing Porcari direct the misuse of MVBWS funds. See Reply at 3.

       Kuehne and Pizzi could be called to testify about receiving funds from MVBWS for

representing Defendant Thomas, but this evidence could also be introduced through the checks

MVBWS issued to Kuehne Davis Law Professional Association, the testimony of John Arena

(whose affidavit is attached to City Defendants’ motion), and/or the testimony of administrative

staff at Kuehne Davis Law. Moreover, this evidence could be presented with necessary

redactions and limitations in order to prevent the jury from associating the named partner,

Kuehne, with the firm receiving the funds. City Defendants also failed to show that the

advocate-witness’s testimony would be prejudicial to his client, instead arguing that Defendant

Thomas and Defendant Porcari would not be prejudiced by the disqualification. See Mot. to

Disqualify, at 18. For these reasons, the Court finds that the potential for Kuehne and Pizzi to be

called as a witness in this case does not require Kuehne or Pizzi be disqualified.




17
   City Defendants raise additional potential lines of inquiry as to Kuehne and Pizzi’s
involvement in the underlying conspiracy, see Mot. to Disqualify, at 6-7, 15-17, but City
Defendants have failed to show how these lines of inquiry are necessary to a claim or defense in
this case. Instead, these additional lines of inquiry are presented in a speculative fashion and
appear to be relevant only to City Defendants’ state action against Kuehne and Pizzi. The Court
should not need to speculate as to the various approaches counsel could take in this case such
that Kuehne and Pizzi’s testimony would become necessary. The burden is on City Defendants
as the movants to establish that Kuehne and Pizzi’s testimony is necessary for trial in this case.
They have failed to do so.


                                                11
        Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 12 of 15



       Conflict of Interest

       City Defendants also raise the concern that Kuehne and Pizzi’s prior representation of

Defendant Thomas in Thomas’s state criminal proceedings provided them access to confidential

and/or potentially privileged information which may impact their representation in this case, and

that counsels’ direct involvement in the underlying facts of this case could pose an unresolvable

conflict of interest. Mot. to Disqualify, passim. Kuehne and Pizzi contend that since they were

not witnesses in any of the underlying criminal proceedings, and since they believe they are

unlikely to be called as witnesses in this proceeding, there is at most only a potential conflict of

interest presented by their representation of Defendants Porcari and Thomas, and such conflict is

waivable. Opp. at 13-15.

       Under NYRPC Rule 1.7, “a lawyer shall not represent a client if a reasonable lawyer

would conclude that either: (1) the representation will involve the lawyer in representing

differing interest; or (2) there is a significant risk that the lawyer’s professional judgment on

behalf of a client will be adversely affected by the lawyer’s own financial, business, property or

other personal interests.” NYRPC 1.7(a). 18 “Disqualification based on a concurrent conflict of

interest ‘has been ordered only in essentially two kinds of cases: (1) where an attorney’s conflict

of interests . . . undermines the court’s confidence in the vigor of the attorney’s representation of

his client, . . . or more commonly (2) where the attorney is at least potentially in a position to use

privileged information concerning the other side through prior representation.” Reyes, 2016 U.S.

Dist. LEXIS 121623 at *38. “Typically, a court will only disqualify an attorney on the basis of a

conflict of interest when it ‘undermines the court’s confidence in the attorney’s representation of



18
  Rule 1.7(b) lists several exceptions to the concurrent conflict of interest rule described in
subsection a.


                                                  12
        Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 13 of 15



his [or her] client.” Goodwine v. Lee, No. 10 Civ. 6019 (LMS), 2014 U.S. Dist. LEXIS 124414,

at *12 (S.D.N.Y. Sept. 3, 2014) (quoting Solow v. Conseco, Inc., No. 06 Civ. 5988 (BSJ)(THK),

2007 U.S. Dist. LEXIS 40479, at *9 (S.D.N.Y. Jun. 4, 2007)).

       There are two areas where a conflict might arise in this case: (1) Kuehne and Pizzi

potentially possess privileged information derived from their representation of Defendant

Thomas in his criminal proceeding which might hinder counsel’s ability to ethically represent

Defendant Porcari in this action, and (2) Kuehne and Pizzi’s potential involvement in the

underlying conspiracy to defraud MVBWS may cause them to pursue their own interests at the

expense of their clients.

       The Court finds Judge Zuckerman’s ruling denying Kuehne and Pizzi’s motion for

admission pro hac vice as counsel for Defendant Porcari in the state court criminal action

instructive on the conflict of interest issues. 19 Judge Zuckerman considered that Kuehne and

Pizzi’s prior representation of Defendant Thomas could create difficulties when it came to

examining Thomas on the stand, that Kuehne and Pizzi possessed “proprietary knowledge” from

their prior representation which may be disclosed to Defendant Porcari, and that Kuehne and

Pizzi had a financial interest in this case as a result of receiving some of the stolen MVBWS

funds. Mot. to Disqualify, Ex. 1 at 12-14. The court denied Kuehne and Pizzi’s motion to

appear pro hac vice on behalf of Defendant Porcari, based in part on its consideration of these

issues. These conflicting interests are no less prevalent now than they were when Kuehne and

Pizzi made their application before Judge Zuckerman. 20


19
  The copy of Judge Zuckerman’s decision which City Defendants attached to its motion
appears to have been redacted.
20
  This Court’s consideration is distinct from Judge Zuckerman’s in part because in this case the
professional conflicts of interest related to representation of Defendant Thomas only apply to
Kuehne, Defendant Porcari’s counsel in the instant matter. This case has the additional wrinkle
                                                13
        Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 14 of 15



       The Court is particularly concerned by the potential for Kuehne and Pizzi’s self-interest

to taint the discovery process and trial. Kuehne and Pizzi are currently defending a civil action

in state court brought by City Defendants in which City Defendants claim that Kuehne and Pizzi

willingly received funds from MVBWS that they knew to be stolen. See Reply at 2, 4. Kuehne

and Pizzi also have an ongoing interest in avoiding criminal prosecution for their potential

involvement in the fraud. These concerns are in addition to the financial interest Judge

Zuckerman observed in his decision denying pro hac vice admission. The Court believes that

these interests present actual conflicts because they exist regardless of whether Kuehne and Pizzi

testify at trial or whether they possess confidential or privileged information. 21 Such significant

personal interests, coupled with the professional conflicts, seriously undermine the Court’s

confidence that counsel can pursue this case effectively while complying with the ethical

standards of the profession.

       Furthermore, even if the Court considered this conflict to be waivable, the Court would

require a communication written by, and not simply on behalf of, each client attesting to having

been thoroughly advised of the potential conflicts of interest in this case and explicitly waiving

such conflicts. See NYRPC 1.7(b); cf. NYRPC 1.9(a). Here, Kuehne and Pizzi simply argue in

their opposition to the instant motion that Defendants Porcari and Thomas “have authorized their



that Kuehne and Pizzi had an attorney-client relationship with Defendant Porcari which
introduces analogous professional conflicts for Pizzi related to any communications or
confidential information he may have received during his representation of Defendant Porcari.
21
   The Court acknowledges that the professional conflicts related to examining Defendant
Thomas or Defendant Porcari at trial would only arise if Thomas and Porcari testify. However, it
is almost certain that if this case proceeds to trial, Thomas and Porcari will be called as
witnesses. Moreover, a conflict need not be actual for the Court to disqualify counsel. Cf.
Reyes, 2016 U.S. Dist. LEXIS 121623 at *38. The Court is also concerned that the conflict
presented by Kuehne and Pizzi’s prior representation of Thomas and Porcari could infect the
discovery process.
                                                 14
        Case 7:19-cv-08699-LMS Document 71 Filed 04/30/20 Page 15 of 15



counsel of record to make clear that they waive any and all actual or potential conflicts that could

possibly result.” Opp. at 14. This statement alone is not enough to establish waiver. For these

reasons, the Court finds that City Defendants have met their burden to establish that the conflicts

of interest presented in this case warrant disqualification.



                                          CONCLUSION

       For the forgoing reasons, City Defendants’ motion to disqualify Kuehne and Pizzi as

counsel for Defendants Porcari and Thomas, respectively, is GRANTED. The Court will

separately enter an Order rescheduling the anticipated Motions to Dismiss. The Clerk of Court is

respectfully directed to terminate any outstanding motions at Docket Nos. 51 and 54. City

Defendants are directed to inform the Court whether Judge Zuckerman’s decision has been

unsealed for use in this matter.



Dated: April 30, 2020
       White Plains, New York

                                                       SO ORDERED




                                                       ____________________________________
                                                       Hon. Lisa Margaret Smith
                                                       United States Magistrate Judge
                                                       United States District Court




                                                 15
